 

Case: 1:20-cv-00042-DCN Doc #: 23 Filed: 07/23/20 1 of 8. PagelD #: 380

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
ADAM SAVETT, ) CASENO. 1:20 CV 42
)
Plaintiff, )
)
v. ) JUDGE DONALD C. NUGENT
)
)
GREAT AMERICAN POWER, LLC, ) MEMORANDUM OPINION
) AND ORDER
)
Defendant. )

This matter is before the Court on the Motion for Summary Judgment filed by Defendant,

Great American Power, LLC (“Great American”) (Docket #17).
I. Factual and Procedural Background. '

On January 8, 2020, Plaintiff, Adam Savett, filed his Class Action Complaint against
Great American. Mr. Savett, individually and on behalf of others similarly situated, alleges that
Great American, a certified supplier in the Ohio Energy Choice Program that offers electricity

and natural gas to consumers in Ohio, made unsolicited telemarketing calls to the residential

 

The facts as stated in this Memorandum Opinion and Order are taken from the
Parties’ submissions. Those material facts that are controverted and supported by
deposition testimony, affidavit, or other evidence are stated in the light most favorable to
the non-moving Party.

 
 

Case: 1:20-cv-00042-DCN Doc #: 23 Filed: 07/23/20 2 of 8. PagelD #: 381

telephone numbers of Savett and the Class in violation of the Telephone Consumer Protection
Act, 47 U.S.C. § 227 et seq. (‘TCPA”). Mr. Savett alleges that he is the registered account
owner and regular user of a voice-over-internet protocol telephone number, 610-xxx-4550 (the
Subject Number’); that on October 4, 2019 at 6:26 p.m., he received an unsolicited, prerecorded
phone call to the Subject Number from, or on behalf of, Great American, stating that New Wave
was calling to offer Mr. Savett discounted electricity and natural gas; that he had never provided
prior written consent to Great American to receive prerecorded phone calls to the Subject
Number; and, that the call violated 47 U.S.C. § 227(b)(1)(B), which prohibits unsolicited

prerecorded calls to residential telephones.

On May 15, 2020, with leave of Court, Great American filed a Motion for Summary
Judgment. (Docket #17.) Great American argues that the Subject Number is a business
telephone line, not residential and, therefore, that the protections of Section 227(b)(1)(B) do not
apply. Great American alleges that Mr. Savett, an attorney who lives in Solon, Ohio, listed the .
Subject Number as his contact number for business purposes in numerous Court filings; on the
website for his Law Firm which is located in Allentown, Pennsylvania; in his registration for this
Court’s electronic filing system; in applications to practice law in Pennsylvania and New Jersey;
and, in marketing materials and legal directories. Great American asserts that the 610 area code
is associated with Eastern Pennsylvania, not Mr. Savett’s claimed county of residence, Cuyahoga
County, Ohio. Citing Bank v. Indep. Energy Grp. LLC, Case No. 12 CV 1369, 2015 U.S. Dist.
LEXIS 96532 (E.D.N.Y. July 23, 2015) (“Bank JI’), Great American argues that because Mr.
Savett holds the Subject Number out to the general public as a business line, it should not be
considered residential for purposes of the TCPA, even if it is registered as such with the

telephone company.

 
 

Case: 1:20-cv-00042-DCN Doc #: 23 Filed: 07/23/20 3 of 8. PagelD #: 382

Mr. Savett filed his Memorandum in Opposition on June 12, 2020. (Docket #20). Mr.
Savett states that the Subject Number is a consumer landline utilizing a voice-over-internet
protocol at his primary residence at 31760 Woodsdale Lane in Solon, Ohio, and was assigned to
him on or about July 26, 2016, upon enrolling in a residential calling plan with Vonage America
LLC. Mr. Savett argues that Great American’s calls target residences, not businesses, with the
goal of securing new customers for its electric and natural gas services. Mr. Savett argues that
by calling his residential landline attempting to sell him residential electricity services, Great
American violated Section 227(b)(1)(B) of the TCPA. Mr. Savett does not deny that he uses the
Subject Number in various ways associated with his business, but argues that the FCC expressly
“decline[d] to exempt from the do-not-call rules those calls made to ‘home-based businesses’”
and stated that it would “review such calls as they are brought to our attention to determine
whether or not the call was made to a residential subscriber.” Rules & Regulations Implementing
the Telephone Consumer Protection Act of 1991, 20 FCC Red. 3788, 3793 (2005). Accordingly,
Mr. Savett argues that whether a residential line simultaneously employed for some professional
purpose constitutes a residential telephone line for purposes of the TCPA must be examined on a

case by case basis and is a question of fact rendering summary judgment inappropriate.

Mr. Savett argues that Great American’s reliance on Bank IJ is misplaced, given the fact
that the Motion for Summary Judgment in Bank II was decided on a “more robust factual

record,” after discovery.” Mr. Savett relies, in part, on the decision in Clauss v. Legend Secs.,

 

In the Bank, the plaintiff, an attorney who used the subject telephone number in
various ways related to his practice of law, argued that because the telephone number was
registered with his service provider as a residential line, and used for both personal and
business purposes, defendants’ calls violated Section 227(b)(1)(B). Initially, the
defendants in Bank filed a Motion to Dismiss, arguing that because Bank held the
telephone number out to the public as his business number in a myriad of ways, the

-3-

 
 

Case: 1:20-cv-00042-DCN Doc #: 23 Filed: 07/23/20 4 of 8. PagelD #: 383

Inc., Case No. 4:13 CV 381, 2014 U.S. Dist. LEXIS 184286 (S.D. Iowa Sept. 8, 2014). In
Clauss, the plaintiff, an attorney running a legal practice out of his home, listed his home
telephone number in certain business-related documents and on business-related websites.
Citing the FCC Rules and Regulations mentioned above, the Court in Clauss denied summary

judgment, stating as follows:

The parties dispute whether Plaintiffs number was a business number at the time
Plaintiff received these calls... Here, there is evidence supporting both the
contention that Plaintiffs phone number was a residential phone number and that
the phone number was a business phone number. In fact, based on the evidence
before the Court, a jury could reasonably conclude that Plaintiff’s pone number
was simultaneously a residential and business pone, or the number for a home-
based business. Whether Plaintiff’s phone number was a business number at the
time Plaintiff received these calls is a disputed issue of material fact... Here,
Defendant’s liability hinges on whether Plaintiff's business number and therefore
exempt [sic] from the Do Not Call restrictions. The law in question is
inapplicable if Defendant was calling Plaintiff at his business phone number.
Whether this phone number was a business number at the time the calls were
made is therefore a disputed genuine issue of material fact.

Clauss, 2014 U.S. Dist. LEXIS 184286, at *6-7.

 

subject telephone number was not “residential” for purposes of the TCPA. The
defendants in Bank offered evidence much like that referenced by Great American. Bank
v. Indep. Energy Grp. LLC, Case No. 12 CV 1369, 2014 U.S. Dist. LEXIS 141141 (E.D.
N.Y. Oct. 2, 2014) (‘Bank I’). The Court stated that if a subscriber holds out his
telephone number to the general public as a business line, the line should not be
considered “residential” for the purposes of the TCPA, even if registered as such.
Nevertheless, the Court denied the defendants’ Motion to Dismiss, stating there was
insufficient evidence by which to determine whether the telephone line at issue was
“residential” for purpose of § 227(b)(1)(B). The Court permitted limited discovery, and
later granted the defendants’ summary judgment motion, concluding that based on the
evidence of record, no reasonable juror could find the subject telephone number to be
residential. Bank IT, 2015 U.S. Dist. LEXIS 96532, *4.

Mr. Savett notes that the decision in Bank I was appealed to the Second Circuit
Court of Appeals, and that a Petition for declaratory ruling was filed also with the FCC to
determine whether a telephone line in a home that is used for business purposes may be
considered a “residential line” under the TCPA. Both the Appeal and Petition remain
pending.

-4.

 
 

Case: 1:20-cv-00042-DCN Doc #: 23 Filed: 07/23/20 5 of 8. PagelD #: 384

Great American filed a Reply Brief on June 29, 2020 (Docket #21), in large part

reiterating the arguments raised in its Motion for Summary Judgment.
I. Standard of Review.

Summary judgment is appropriate when the court is satisfied “that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” FED. R. CIV. P. 56(a). The burden of showing the absence of any such “genuine issue”

rests with the moving party:

[A] party seeking summary judgment always bears the initial responsibility of
informing the district court of the basis for its motion, and identifying those portions
of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,
together with affidavits, if any,’ which it believes demonstrates the absence of a
genuine issue of material fact.

Celotex v. Catrett, 477 U.S. 317, 323 (1986). A fact is “material” only if its resolution will
affect the outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Determination of whether a factual issue is “genuine” requires consideration of the applicable
evidentiary standards. The court will view the summary judgment motion in the light most
favorable to the party opposing the motion. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

Summary judgment should be granted if a party who bears the burden of proof at trial
does not establish an essential element of their case. Tolton v. American Biodyne, Inc., 48 F.3d
937, 941 (6™ Cir. Ohio 1995) (citing Celotex, 477 U.S. at 322). Accordingly, “[t]he mere
existence of a scintilla of evidence in support of the plaintiff's position will be insufficient; there
must be evidence on which the jury could reasonably find for the plaintiff.” Copeland v.

Machulis, 57 F.3d 476, 479 (6" Cir. Mich. 1995) (citing Anderson, 477 U.S. at 252). Moreover,

-5-

 
 

Case: 1:20-cv-00042-DCN Doc #: 23 Filed: 07/23/20 6 of 8. PagelD #: 385

if the evidence presented is “merely colorable” and not “significantly probative,” the court may
decide the legal issue and grant summary judgment. Anderson, 477 U.S. at 249-50 (citations

omitted).

Once the moving party has satisfied its burden of proof, the burden then shifts to the
nonmoving party. The nonmoving party may not simply rely on its pleadings, but must “produce
evidence that results in a conflict of material fact to be solved by a jury.” Cox v. Kentucky Dep’t

of Transp., 53 F.3d 146, 149 (6" Cir. Ky. 1995). FED. R. CIV. P. 56(e) states:

When a motion for summary judgment is made and supported as provided in this
rule, an adverse party may not rest upon the mere allegations or denials of the
adverse party’s pleading, but the adverse party’s response, by affidavits or as
otherwise provided in this rule, must set forth specific facts showing that there is
a genuine issue for trial.

The Federal Rules identify the penalty for the lack of such a response by the nonmoving party as

an automatic grant of summary judgment, where otherwise appropriate. Id.

As a general matter, the district judge considering a motion for summary judgment is to
examine “Tolnly disputes over facts that might affect the outcome of the suit under governing
law.” Anderson, 477 U.S. at 248. The court will not consider non-material facts, nor will it
weigh material evidence to determine the truth of the matter. Jd. at 249. The judge’s sole
function is to determine whether there is a genuine factual issue for trial; this does not exist
unless “there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for

that party.” Id.

In sum, proper summary judgment analysis entails “the threshold inquiry of determining
whether there is the need for a trial--whether, in other words, there are any genuine factual issues

that properly can be resolved only by a finder of fact because they may reasonably be resolved in

-6-

 
 

Case: 1:20-cv-00042-DCN Doc #: 23 Filed: 07/23/20 7 of 8. PagelD #: 386

favor of either party.” Anderson, 477 U.S. at 250.
II. Discussion.

Pursuant to Section 227(b)(1)(B) of the TCPA, it is unlawful “to initiate any telephone
call to any residential line using an artificial or recorded voice to deliver a message without the
prior express consent of the called party, unless the call is initiated for emergency purposes or is
exempted by rule or order of the Commission ...” As set forth above, the FCC has “declined to

399

exempt from the do-not-call rules those calls made to ‘home-based businesses,” stating such
calls will be reviewed by the FCC on a case-by-case basis “to determine whether or not the call
was made to a residential subscriber.” Rules & Regulations Implementing the Telephone
Consumer Protection Act of 1991, 20 FCC Red. 3788, 3793 (2005). “Courts have routinely
looked at the facts and circumstances surrounding a particular case before deciding whether
TCPA protection extended to a particular telephone number that was used for both business and
residential purposes.” Blevins v. Premium Merch. Funding One, LLC, Case No. 2:18 CV 377,
2018 U.S. Dist. LEXIS 183362 (S.D. Ohio Oct. 25, 2018) (citing, in part, Baker v. Certified
Payment Processing, L.P., Case No. 16 CV 3002, 2016 U.S. Dist. LEXIS 78368, at *3 (C.D. IIL.
June 16, 2016) (denying defendant’s motion to dismiss notwithstanding the plaintiffs admitted
business use of the telephone number so that the parties could conduct discovery to determine
whether the phone line was residential or business); Clauss v. Legend Sec., Inc., Case No. 13 CV
00381, 2014 U.S. Dist. LEXIS 184286, at *3 (S.D. Iowa Sept. 8, 2014) (denying defendant’s
motion for summary judgment where the parties disputed the plaintiff's use of the telephone
number at the time of the defendant’s contact and whether the subject phone line was residential
or business); Bank v. Indep. Energy Grp. LLC, No. Case No. 12 CV 1369, 2014 U.S. Dist.
LEXIS 141141, at *4 (E.D.N.Y Oct. 2, 2014) (“Bank I’) (denying defendants’ 12(b)(6) motion

-7-

 
 

 

 

Case: 1:20-cv-00042-DCN Doc #: 23 Filed: 07/23/20 8 of 8. PagelD #: 387

without limited discovery to determine whether the plaintiff's phone line was “residential”)).

Great American requested and was granted leave filed its Motion for Summary Judgment
prior to the Parties conducting discovery, and attaches examples from public sources in which
Mr. Savett used the Subject Number in connection with his work as an attorney as evidence that
the Subject Number does not qualify as a “residential” telephone line for purposes of the TCPA.
However, as stated above, Mr. Savett disputes Great American’s characterization and contends
that although he uses the Subject Number for work, it is a residential phone line as contemplated
under the TCPA. While Bank IZ, relied upon by Great American, was eventually resolved in
favor of the defendants on summary judgment, the decision was made after discovery was
complete. The summary judgment standard requires the Court to resolve all questions in favor
of Mr. Savett and, without the benefit of discovery, a decision regarding whether the Subject

Number constitutes a residential or business telephone line would be premature.

IV. Conclusion.

For the foregoing reasons, Great American’s Motion for Summary Judgment (Docket

#17) is hereby DENIED.
The discovery deadline in this case remains November 1, 2020.

A status conference is hereby set for October 29, 2020 at 10:00 a.m., via telephone, at

which time future deadlines will be set.

IT IS SO ORDERED.

 

IAA YE . EVA
DONALD C. NUGENT |
Senior United States District Judge

 

 

 

 
